

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is amended and restated as of
October 7, 2009, by and among FIRST SAVINGS FINANCIAL GROUP, INC., an Indiana
corporation (the “Corporation”), FIRST SAVINGS BANK, FSB, a federally-chartered
savings bank and a wholly-owned subsidiary of the Corporation (the “Bank”), and
LARRY MYERS (the “Executive”).  The Corporation and the Bank are sometimes
referred to in this Agreement individually and together as the “Employer.”


WHEREAS, the Executive serves in position of substantial responsibility with the
Corporation and the Bank;


WHEREAS, the Executive and the Employer previously entered into an employment
agreement as of October 7, 2008;


WHEREAS, the Corporation and the Bank wish to make certain changes to the
existing agreement and set forth the terms of the Executive’s continued
employment in these positions;


WHEREAS, the Executive is willing and desires to serve in these positions with
the Corporation and the Bank.


NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.


ARTICLE 1
EMPLOYMENT


1.1           Employment. The Employer hereby employs the Executive to serve as
President and Chief Executive Officer of each of the Corporation and the Bank
according to the terms and conditions of this Agreement and for the period
stated in Section 1.3 of this Agreement.  The Executive hereby accepts
employment according to the terms and conditions of this Agreement and for the
period stated in Section 1.3 of this Agreement.


1.2           Duties. As President and Chief Executive Officer, the Executive
shall serve under the boards of directors.  The Executive shall report directly
to the boards of directors. The Executive shall serve the Employer faithfully,
diligently, competently, and to the best of the Executive’s ability.  The
Executive shall exclusively devote full working time, energy, and attention to
the business of the Employer and to the promotion of the interests of the
Employer throughout the term of this Agreement.  Without the prior written
consent of the board of directors of each of the Corporation and the Bank,
during the term of this Agreement the Executive shall not render services to or
for any person, firm, corporation, or other entity or organization in exchange
for compensation, regardless of the form in which the compensation is paid and
regardless of whether it is paid directly or indirectly to the
Executive.  Nothing in this Section 1.2 shall prevent the Executive from
managing personal investments and affairs, provided that doing so does not
interfere with the proper performance of the Executive’s duties and
responsibilities under this Agreement.

 
 

--------------------------------------------------------------------------------

 


1.3           Term.


(a)           The term of this Agreement shall include: (i) the initial term,
consisting of the period commencing on the date of this Agreement (the
“Effective Date”) and ending on the third anniversary of the Effective Date,
plus (ii) any and all extensions of the initial term made pursuant to this
Section 1.3.


(b)           Commencing on the first anniversary of the Effective Date and
continuing on each anniversary of the Effective Date thereafter, the
disinterested members of the Boards of Directors may extend the Agreement term
for an additional year, so that the remaining term of the Agreement again
becomes thirty-six (36) months, unless the Executive elects not to extend the
term of this Agreement by giving proper written notice.  The Boards of Directors
will review the Agreement and Executive’s performance annually for purposes of
determining whether to extend the Agreement term and will include the rationale
and results of its review in the minutes of the meetings.  The Boards of
Directors will notify the Executive as soon as possible after each annual review
whether it has determined to extend the Agreement.


1.4           Service on the Boards of Directors.  The Executive serves as a
member of the board of directors each of the Corporation and the Bank.  The
board of directors of each of the Corporation and the Bank shall undertake every
lawful effort to ensure that the Executive continues throughout the term of his
employment to be elected or reelected as a director of the Corporation and the
Bank.  Notwithstanding anything in this Agreement to the contrary, unless
otherwise agreed to by the parties, the Executive shall be deemed to have
resigned as a director of each of the Corporation and the Bank effective
immediately after termination of the Executive’s employment under Article 3 of
this Agreement, regardless of whether the Executive submits a formal, written
resignation as director.


ARTICLE 2
COMPENSATION AND BENEFITS


2.1           Base Salary. In consideration of the Executive’s performance of
the obligations under this Agreement, the Employer shall pay or cause to be paid
to the Executive a salary at the annual rate of not less than $173,200, payable
according to the regular payroll practices of the Employer. The Executive’s
salary shall be subject to annual review.  The Executive’s salary, as the same
may be modified from time to time, is referred to in this Agreement as the “Base
Salary.” All compensation under this Agreement shall be subject to customary
income tax withholding and such other employment taxes as are imposed by law.


2.2           Benefit Plans and Perquisites. For as long as the Executive is
employed by the Employer, the Executive shall be eligible (x) to participate in
any and all officer or employee compensation, incentive compensation and benefit
plans in effect from time to time, including without limitation plans providing
retirement, medical, dental, disability, and group life benefits and including
stock-based compensation, incentive, or bonus plans existing on the date of this
Agreement or adopted after the date of this Agreement, provided that the
Executive satisfies the eligibility requirements for any the plans or benefits,
and (y) to receive any and all other fringe and other benefits provided from
time to time, including the specific items described in (a)-(c) below.


(a)           Reimbursement of business expenses. The Executive shall be
entitled to reimbursement for all reasonable business expenses incurred while
performing his obligations under this Agreement, including but not limited to
all reasonable business travel and entertainment expenses incurred while acting
at the request of or in the service of the Employer and reasonable expenses for
attendance at annual and other periodic meetings of trade
associations.  Expenses will be reimbursed if they are submitted in accordance
with the Employer’s policies and procedures.

 
2

--------------------------------------------------------------------------------

 


(b)           Automobile.  The Employer shall provide the Executive with, and
the Executive shall have the primary use of, an automobile owned or leased by
the Employer.  The Employer shall pay (or reimburse the Executive) for all
expenses of insurance, registration, operation and maintenance of the
automobile.  The Executive shall comply with reasonable reporting and expense
limitations on the use of such automobile, as the Employer may establish from
time to time, and the Employer shall annually include on the Executive’s Form
W-2 any amount attributable to the Executive’s personal use of such automobile.


(c)           Facilities.  The Employer will furnish the Executive with the
working facilities and staff customary for executive officers with comparable
titles and duties of the Executive as set forth in Sections 1.1 and 1.2 of this
Agreement and as are necessary for the Executive to perform his duties.  The
location of such facilities and staff shall be at the principal administrative
offices of the Corporation, or at such other site or sites customary for such
offices.


2.3           Vacation; Leave. The Executive shall be entitled to sick leave and
paid annual vacation in accordance with policies established from time to time
by the Employer.  In addition to paid vacations and other leave, the boards of
directors may grant the Executive a leave or leaves of absence, with or without
pay, at such time or times and upon such terms and conditions as the boards of
directors may determine.


2.4           Insurance. The Employer shall maintain or cause to be maintained
liability insurance covering the Executive throughout the term of this
Agreement.


ARTICLE 3
EMPLOYMENT TERMINATION


3.1           Termination Because of Death.


(a)           Death. The Executive’s employment shall terminate automatically at
the Executive’s death. If the Executive dies in active service to the Employer,
the Executive’s spouse, or, if there is no surviving spouse, his estate, shall
receive any sums due to the Executive as Base Salary and reimbursement of
expenses through the end of the month in which his death occurred.


(b)           Disability. By delivery of written notice thirty (30) days in
advance to the Executive, the Employer may terminate the Executive’s employment
if the Executive is disabled.  For purposes of this Agreement the Executive
shall be considered “disabled” if an independent physician selected by the
Employer and reasonably acceptable to the Executive or the Executive’s legal
representative determines that, because of illness or accident, the Executive is
unable to perform the Executive’s duties and will be unable to perform the
Executive’s duties for a period of ninety (90) consecutive days.  The Executive
shall not be considered disabled, however, if the Executive returns to work on a
full-time basis within thirty (30) days after the Employer gives notice of
termination due to disability.  If the Executive is terminated by either of the
Corporation or the Bank because of disability, the Executive’s employment with
the other shall also terminate at the same time.  During the period of
incapacity leading up to the termination of the Executive’s employment under
this provision, the Employer shall continue to pay the full Base Salary at the
rate then in effect and all perquisites and other benefits (other than bonus)
until the Executive becomes eligible for benefits under any disability plan or
insurance program maintained by the Employer, provided that the amount of the
payments by the Employer to the Executive under this Section 3.1(b) shall be
reduced by the sum of the amounts, if any, payable to the Executive for the same
period under any disability benefit or pension plan covering the Executive.

 
3

--------------------------------------------------------------------------------

 

3.2           Involuntary Termination with Cause. The Employer may terminate the
Executive’s employment for Cause.  If the Executive’s employment terminates for
Cause, the Executive shall receive the Base Salary through the date on which
termination becomes effective and reimbursement of expenses to which the
Executive is entitled when termination becomes effective.  If the Executive is
terminated for Cause by either of the Corporation or the Bank, the Executive
shall be deemed also to have been terminated for Cause by the other.  The
Executive shall not be deemed to have been terminated for Cause under this
Agreement unless and until there is delivered to the Executive a copy of a
resolution adopted at a meeting of the board of directors called and held for
the purpose, which resolution shall (x) contain findings that the Executive has
committed an act constituting Cause, and (y) specify the particulars
thereof.  The resolution of the board of directors shall be deemed to have been
duly adopted if and only if it is adopted by the affirmative vote of a majority
of the directors of the Corporation then in office or a majority of the
directors of the Bank then in office, in either case excluding the
Executive.  Notice of the meeting and the proposed termination for Cause shall
be given to the Executive a reasonable time before the meeting of the board of
directors.  The Executive and the Executive’s counsel (if the Executive chooses
to have counsel present) shall have a reasonable opportunity to be heard by the
board of directors at the meeting. For purposes of this Agreement “Cause” means
any of the following:


 
(1)
Personal dishonesty;

 
(2)
Incompetence

 
(3)
Willful misconduct;

 
(4)
Breach of fiduciary duty involving personal profit;

 
(5)
Intentional failure to perform stated duties;

 
(6)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order; or

 
(7)
Material breach of any provision of this Agreement.



3.3           Voluntary Termination by the Executive Without Good Reason. If the
Executive terminates employment without Good Reason, the Executive shall receive
the Base Salary and expense reimbursement to which the Executive is entitled
through the date on which termination becomes effective.


3.4           Involuntary Termination Without Cause and Voluntary Termination
with Good Reason. With written notice to the Executive at least thirty (30) days
in advance, the Employer may terminate the Executive’s employment without
Cause.  Termination shall take effect at the end of the notice period.  With
advance written notice to the Employer as provided in clause (y), the Executive
may terminate employment for Good Reason.  If the Executive’s employment
terminates involuntarily without Cause or voluntarily but with Good Reason, the
Executive shall be entitled to the benefits specified in Article 4 of this
Agreement.  For purposes of this Agreement, a voluntary termination by the
Executive shall be considered a voluntary termination with Good Reason if the
conditions stated in both clauses (x) and (y) of this Section 3.4 are satisfied:


(x)           a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if any of the following occur without the
Executive’s written consent, and the term Good Reason shall mean the occurrence
of any of the following without the Executive’s written consent:


(1)           a material diminution of the Executive’s Base Salary;


(2)           a material diminution of the Executive’s authority, duties, or
responsibilities;

 
4

--------------------------------------------------------------------------------

 

 
(3)
a change in the Executive’s reporting responsibilities so that the Executive
reports to an officer or employee instead of reporting directly to the board of
directors;



 
(4)
a change in the geographic location at which the Executive must perform services
for the Employer by more than thirty-five (35) miles from such location at the
effective date; or



 
(5)
any other action or inaction that constitutes a material breach by the Employer
under this Agreement.



(y)           the Executive must give notice to the Employer of the existence of
one or more of the conditions described in clause (x) within sixty (60) days
after the initial existence of the condition, and the Employer shall have thirty
(30) days thereafter to remedy the condition.  In addition, the Executive’s
voluntary termination because of the existence of one or more of the conditions
described in clause (x) must occur within six (6) months after the initial
existence of the condition.


ARTICLE 4
SEVERANCE COMPENSATION


4.1           Cash Severance after Termination Without Cause or Termination for
Good Reason.


(a)           Subject to the possibility that cash severance after employment
termination might be delayed under Section 4.1(b), if the Executive’s employment
terminates involuntarily but without Cause or if the Executive voluntarily
terminates employment with Good Reason, the Executive shall for the unexpired
term of this Agreement and in accordance with the Employer’s regular pay
practices continue to receive the Base Salary in effect at employment.  However,
the Employer and the Executive acknowledge and agree that the compensation and
benefits under this Section 4.1 shall not be payable if compensation and
benefits are payable or shall have been paid to the Executive under Article 5 of
this Agreement.


(b)           If when employment termination occurs the Executive is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) if the cash severance payment under
Section 4.1(a) would be considered deferred compensation under Section 409A of
the Code, and finally if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available, the Executive’s continued
Base Salary under Section 4.1(a) for the first six months after employment
termination shall be paid to the Executive in a single lump sum without interest
on the first business day of the seventh (7th) month after the month in which
the Executive’s employment terminates. References in this Agreement to Section
409A of the Code include rules, regulations, and guidance of general application
issued by the Department of the Treasury under Section 409A of the Code.


4.2           Post-Termination Insurance Coverage.


(a)           If the Executive’s employment terminates involuntarily but without
Cause or voluntarily but with Good Reason, or because of disability, the
Employer shall continue or cause to be continued at the Employer’s expense
medical insurance benefits for the Executive and any of his dependents covered
at the time of his termination.  The medical insurance benefits shall continue
until the first to occur of (w) the Executive’s return to employment with the
Employer or another employer, (x) the Executive’s attainment of age 65, (y) the
Executive’s death, or (z) the end of the term remaining under this Agreement
when the Executive’s employment terminates.

 
5

--------------------------------------------------------------------------------

 


(b)           If (x) under the terms of the applicable policy or policies for
the insurance benefits specified in Section 4.2(a) it is not possible to
continue coverage for the Executive and his dependents, or (y) when employment
termination occurs the Executive is a “specified employee” within the meaning of
Section 409A of the Code, if any of the continued insurance coverage benefits
specified in Section 4.2(a) would be considered deferred compensation under
Section 409A of the Code, and finally, if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available for that
particular insurance benefit, the Employer shall pay to the Executive in a
single lump sum an amount in cash equal to the present value of the Employer’s
projected cost to maintain that particular insurance benefit (and associated
income tax gross-up benefit, if applicable) had the Executive’s employment not
terminated, assuming continued coverage for 36 months. The lump-sum payment
shall be made thirty (30) days after employment termination or, if Section
4.1(b) applies, on the first day of the seventh (7th) month after the month in
which the Executive’s employment terminates.


ARTICLE 5
CHANGE IN CONTROL BENEFITS


5.1           Change in Control Benefits. If a Change in Control occurs during
the term of this Agreement and, thereafter during the term of the Agreement, the
Executive’s employment terminates involuntarily but without Cause or if the
Executive voluntarily terminates employment with Good Reason, the Employer shall
make or cause to be made a lump-sum payment to the Executive in an amount in
cash equal to three (3) times the Executive’s average annual compensation.  For
this purpose, average annual compensation means the Executive’s taxable income
reported by the Employer (or any affiliate of the Employer) for the five (5)
calendar years immediately preceding the calendar year in which the Change in
Control occurs, regardless of when the cash bonus or cash incentive compensation
earned for the preceding calendar year.  The payment required under this
paragraph is payable no later than five (5) business days after the Executive’s
termination of employment.  If the Executive receives payment under Section 5.1,
the Executive shall not be entitled to any additional severance benefits under
Section 4.1 of this Agreement.  In addition, the Employer shall provide the
Executive and his dependents with the post-termination insurance coverage
described in Section 4.2(a) of this Agreement, subject to the provisions of
Section 4.2(b) of this Agreement.


5.2           Change in Control Defined. For purposes of this Agreement “Change
in Control” means a change in control as defined in Section 409A of the Code and
rules, regulations, and guidance of general application thereunder issued by the
Department of the Treasury, including:


(a)           Change in ownership: a change in ownership of the Corporation
occurs on the date any one person or group accumulates ownership of Corporation
stock constituting more than 50% of the total fair market value or total voting
power of Corporation stock,


(b)           Change in effective control: (x) any one person or more than one
person acting as a group acquires within a 12-month period ownership of
Corporation stock possessing 30% or more of the total voting power of
Corporation stock, or (y) a majority of the Corporation’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed in advance by a majority of the Corporation’s board of
directors, or


(c)           Change in ownership of a substantial portion of assets: a change
in ownership of a substantial portion of the Corporation’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Corporation assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
Corporation’s assets immediately before the acquisition or acquisitions.  For
this purpose, gross fair market value means the value of the Corporation’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.

 
6

--------------------------------------------------------------------------------

 

5.3           Potential Limitation of Benefits Under Certain
Circumstances.  Notwithstanding any other provisions of this Agreement, in the
event that (x) the aggregate payments or benefits to be made or afforded to the
Executive under this Agreement or otherwise, which are deemed to be parachute
payments as defined in Section 280G of the Code or any successor thereof, (the
“Termination Benefits”) would be deemed to include an “excess parachute payment”
under Section 280G of the Code; and (y) if such Termination Benefits were
reduced to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to three (3) times the Executive’s
“base amount,” as determined in accordance with Section 280G of the Code and the
Non-Triggering Amount less the product of the marginal rate of any applicable
state and federal income tax and the Non-Triggering Amount would be greater than
the aggregate value of the Termination Benefits (without such reduction) minus
(1) the amount of tax required to be paid by the Executive thereon by Section
4999 of the Code and further minus (2) the product of the Termination Benefits
and the marginal rate of any applicable state and federal income tax, then the
Termination Benefits shall be reduced to the Non-Triggering Amount.  The
allocation of the reduction required hereby among the Termination Benefits shall
be determined by the Executive.  Notwithstanding the foregoing, the Bank shall
not pay the Executive Termination Benefits in excess of three (3) times his
average annual compensation (or such other amount that may be permitted by the
Office of Thrift Supervision pursuant to regulation or regulatory
guidance).  Any payment of Termination Benefits in excess of three (3) times the
Executive average annual compensation shall be made by the Company.  The
Company’s independent public accountants will determine the value of any
reduction in the payments and benefits; the Employer will pay for the
accountants’ opinion.  If the Employer and/or the Executive do not agree with
the accountants’ opinion, the Employer will pay to the Executive the maximum
amount of payments and benefits pursuant to Sections 4 and 5 of this Agreement
or otherwise, as selected by Executive, that the opinion indicates have a high
probability of not causing any of the payments and benefits to be non-deductible
and subject to the excise tax imposed under Section 4999 of the Code.  The
Employer may also request, and the Executive has the right to demand that, a
ruling from the IRS as to whether the disputed payments and benefits have such
tax consequences.  The Employer will promptly prepare and file the request for a
ruling from the IRS, but in no event will the Employer make this filing later
than thirty (30) days from the date of the accountant’s opinion referred to
above.  The request will be subject to the Executive’s approval prior to filing;
the Executive shall not unreasonably withhold his approval.  The Employer and
the Executive agree to be bound by any ruling received from the IRS and to make
appropriate payments to each other to reflect any IRS rulings, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.  Nothing contained in this Agreement shall result in a reduction of
any payments or benefits to which the Executive may be entitled upon termination
of employment other than pursuant to Sections 4 and 5 hereof, or a reduction in
the payments and benefits specified, below zero.


ARTICLE 6
CONFIDENTIALITY AND CREATIVE WORK


6.1           Non-disclosure. The Executive covenants and agrees not to reveal
to any person, firm, or corporation any confidential information of any nature
concerning the Employer or its business, or anything connected therewith. As
used in this Article 6 the term “confidential information” means all of the
Employer’s and the Employer’s affiliates’ confidential and proprietary
information and trade secrets in existence on the date hereof or existing at any
time during the term of this Agreement, including but not limited to:

 
7

--------------------------------------------------------------------------------

 

(a)           the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information;


(b)           the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information;


(c)           the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, prices, sales projections, or other
sales information; and


(d)           trade secrets, as defined from time to time by the laws of
Indiana.  This Section 6.1 does not prohibit disclosure required by an order of
a court having jurisdiction or a subpoena from an appropriate governmental
agency or disclosure made by the Executive in the ordinary course of business
and within the scope of the Executive’s authority.


6.2           Return of Materials. The Executive agrees to immediately deliver
or return to the Employer upon termination, upon expiration of this Agreement,
or as soon thereafter as possible, all written information and any other similar
items furnished by the Employer or prepared by the Executive in connection with
the Executive’s services hereunder and to immediately delete all electronically
stored data of the Employer maintained on the Executive’s personal computers and
to return all Employer-provided computers or communication devices (i.e.,
laptop, Blackberry, PDA, etc.).  The Executive will retain no copies thereof
after termination of this Agreement or termination of the Executive’s
employment.


6.3           Creative Work. The Executive agrees that all creative work and
work product, including but not limited to all technology, business management
tools, processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Employer.  The Executive hereby assigns to the Employer
all rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws.


6.4           Affiliates’ Confidential Information is Covered; Confidentiality
Obligation Survives Termination. For purposes of this Agreement, the term
“affiliate” of the Employer includes any entity that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with the Corporation or the Bank. The rights and obligations set
forth in this Article 6 shall survive termination of this Agreement.


6.5           Injunctive Relief. The Executive acknowledges that it is
impossible to measure in money the damages that will accrue to the Employer if
the Executive fails to observe the obligations imposed by this Article
6.  Accordingly, if the Employer institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Employer, and the Executive agrees not to urge in any
such action the claim or defense that an adequate remedy at law exists.  The
confidentiality and remedies provisions of this Article 6 shall be in addition
to and shall not be deemed to supersede or restrict, limit, or impair the
Employer’s rights under applicable state or federal statute or regulation
dealing with or providing a remedy for the wrongful disclosure, misuse, or
misappropriation of trade secrets or proprietary or confidential information.

 
8

--------------------------------------------------------------------------------

 


ARTICLE 7
COMPETITION AFTER EMPLOYMENT TERMINATION


7.1           Covenant Not to Solicit Employees. The Executive agrees not to,
directly or indirectly, solicit or employ the services of any officer or
employee of the Employer (including an individual who was an officer or employee
of the Employer during the one year period following the Executive’s
termination) for two years after the Executive’s employment termination.


7.2           Covenant Not to Compete.


(a)           The Executive covenants and agrees not to compete directly or
indirectly with the Employer for one year after employment termination. For
purposes of this Section 7.2:


(1)
the term compete means:



 
(i)
providing financial products or services on behalf of any financial institution
for any person residing in the territory;



 
(ii)
assisting (other than through the performance of ministerial or clerical duties)
any financial institution in providing financial products or services to any
person residing in the territory; or



 
(iii)
inducing or attempting to induce any person who was a customer of the Employer
at the date of the Executive’s employment termination to seek financial products
or services from another financial institution.



(2)
the words directly or indirectly mean:



 
(i)
acting as a consultant, officer, director, independent contractor, or employee
of any financial institution in competition with the Employer in the territory,
or



 
(ii)
communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Employer
when the Executive’s employment terminated.



 
(3)
the term customer means any person to whom the Employer is providing financial
products or services on the date of the Executive’s employment termination or
within one year thereafter.



 
(4)
the term financial institution means any bank, savings association, or bank or
savings association holding company, or any other institution, the business of
which is engaging in activities that are financial in nature or incidental to
such financial activities as described in Section 4(k) of the Bank Holding
Company Act of 1956, other than the Employer or any of its affiliated
corporations.



 
(5)
financial product or service means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under Section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Employer or an affiliate on the date of the Executive’s employment
termination, including but not limited to banking activities and activities that
are closely related and a proper incident to banking.


 
9

--------------------------------------------------------------------------------

 

 
(6)
the term person means any individual or individuals, corporation, partnership,
fiduciary or association.



 
(7)
the term territory means any of the following counties within the State of
Indiana: Clark, Floyd, Crawford, Harrison, Washington, Perry, Dubois, Orange,
Lawrence, Jackson, Scott and Jefferson.



(b)           If any provision of this section or any word, phrase, clause,
sentence or other portion thereof (including, without limitation, the
geographical and temporal restrictions contained therein) is held to be
unenforceable or invalid for any reason, the unenforceable or invalid provision
or portion shall be modified or deleted so that the provisions hereof, as
modified, are legal and enforceable to the fullest extent permitted under
applicable law.


(c)           The Executive acknowledges that the Employer’s willingness to
enter into this Agreement and to make the payments contemplated by Articles 3
and 4 of this Agreement is conditioned on the Executive’s acceptance of the
covenants set forth in Articles 6 and 7 of this Agreement and that the Employer
would not have entered into this Agreement without such covenants in force.


7.3           Injunctive and Other Relief. Because of the unique character of
the services to be rendered by the Executive hereunder, the Executive
understands that the Employer would not have an adequate remedy at law for the
material breach or threatened breach by the Executive of any one or more of the
Executive’s covenants in this Article 7.  Accordingly, the Executive agrees that
the Employer’s remedies for a breach of this Article 7 include, but are not
limited to, (x) forfeiture of any money representing accrued salary, contingent
payments, or other fringe benefits (including any amount payable pursuant to
Article 4) due and payable to the Executive during the period of any breach by
Executive, and (y) a suit in equity by the Employer to enjoin the Executive from
the breach or threatened breach of such covenants. The Executive hereby waives
the claim or defense that an adequate remedy at law is available to the Bank and
the Executive agrees not to urge in any such action the claim or defense that an
adequate remedy at law exists. Nothing herein shall be construed to prohibit the
Employer from pursuing any other or additional remedies for the breach or
threatened breach.


7.4           Article 7 Survives Termination But Is Void After a Change in
Control. The rights and obligations set forth in this Article 7 shall survive
termination of this Agreement.  However, Article 7 shall become null and void
effective immediately upon a Change in Control.


ARTICLE 8
MISCELLANEOUS


8.1           Successors and Assigns.


(a)           This Agreement shall be binding upon the Employer and any
successor to the Employer, including any persons acquiring directly or
indirectly all or substantially all of the business or assets of the Employer by
purchase, merger, consolidation, reorganization, or otherwise, but this
Agreement and the Employer’s obligations under this Agreement are not otherwise
assignable, transferable, or delegable by the Employer.  By agreement in form
and substance satisfactory to the Executive, the Employer shall require any
successor to all or substantially all of the business or assets of the Employer
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent the Employer would be required to perform had no succession
occurred.

 
10

--------------------------------------------------------------------------------

 


(b)           This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.


(c)           Without written consent of the other parties, no party shall
assign, transfer, or delegate this Agreement or any rights or obligations under
this Agreement, except as expressly provided herein.  Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by the Executive’s will
or by the laws of descent and distribution. If the Executive attempts an
assignment or transfer that is contrary to this Section 8.1, the Employer shall
have no liability to pay any amount to the assignee or transferee.


8.2           Governing Law, Jurisdiction and Forum. This Agreement shall be
construed under and governed by the internal laws of the State of Indiana,
without giving effect to any conflict of laws provision or rule that would cause
the application of the laws of any jurisdiction other than Indiana.  By entering
into this Agreement, the Executive acknowledges that the Executive is subject to
the jurisdiction of both the federal and state courts in Indiana.


8.3           Entire Agreement. This Agreement sets forth the entire agreement
of the parties concerning the employment of the Executive by the Employer.  Any
oral or written statements, representations, agreements, or understandings made
or entered into prior to or contemporaneously with the execution of this
Agreement are hereby rescinded, revoked, and rendered null and void by the
parties.


8.4           Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid.  Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Employer at the time of the delivery
of such notice, and properly addressed to the Employer if addressed to the board
of directors of the Corporation and the Bank at the Bank’s executive offices.


8.5           Severability. If there is a conflict between any provision of this
Agreement and any statute, regulation, or judicial precedent, the latter shall
prevail, but the affected provisions of this Agreement shall be curtailed and
limited solely to the extent necessary to bring them within the requirements of
law.  If any provisions of this Agreement is held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the remainder of this Agreement shall continue in full force and
effect unless that would clearly be contrary to the intentions of the parties or
would result in an injustice.


8.6           Captions and Counterparts. The captions in this Agreement are
solely for convenience. The captions do not define, limit, or describe the scope
or intent of this Agreement.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


8.7           No Duty to Mitigate.  The Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment. Moreover, provided the Executive is not in breach of any
obligation under Articles 6 and 7 of this Agreement, the amount of any payment
provided for in this Agreement shall not be reduced by any compensation earned
or benefits provided as the result of employment of the Executive or as a result
of the Executive being self-employed after employment termination.

 
11

--------------------------------------------------------------------------------

 


8.8           Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the parties hereto.  The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision, nor affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision.  No waiver or any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.


8.9           Compliance with Internal Revenue Code Section 409A. The Employer
and the Executive intend that their exercise of authority or discretion under
this Agreement shall comply with Section 409A of the Code.  If any provision of
this Agreement does not satisfy the requirements of Section 409A of the Code,
such provision shall nevertheless be applied in a manner consistent with those
requirements.  If any provision of this Agreement would subject the Executive to
additional tax or interest under Section 409A of the Code, the Employer shall
reform the provision.  However, the Employer shall maintain to the maximum
extent practicable the original intent of the applicable provision without
subjecting the Executive to additional tax or interest, and the Employer shall
not be required to incur any additional compensation expense as a result of the
reformed provision.


8.10           Required Provisions.  In the event any of the foregoing
provisions of this Agreement conflict with the terms of this Section 8.10, this
Section 8.10 shall prevail.


(a)           The Bank’s Board of Directors may terminate the Executive’s
employment at any time, but any termination by the Bank, other than termination
for Cause, shall not prejudice the Executive’s right to compensation or other
benefits under this Agreement.  The Executive shall not have the right to
receive compensation or other benefits for any period after termination for
Cause as defined in Section 3.2 of this Agreement.


(b)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. Section 1818(e)(3) or (g)(1), the Bank’s obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may, in its
discretion:  (i) pay the Executive all or part of the compensation withheld
while its contract obligations were suspended; and (ii) reinstate (in whole or
in part) any of the obligations which were suspended.


(c)           If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.


(d)           If the Bank is in default as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1813(x)(1), all obligations
under this Agreement shall terminate  as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

 
12

--------------------------------------------------------------------------------

 

(e)           All obligations under this Agreement shall terminate, except to
the extent determined that continuation of the Agreement is necessary for the
continued operation of the institution:  (i) by the Director of the Office of
Thrift Supervision (OTS), or his designee, at the time the Federal Deposit
Insurance Corporation (FDIC) enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1823(c), or (ii) by the
Director of the OTS (or his designee) at the time the Director (or his designee)
approves a supervisory merger to resolve problems related to the operations of
the Bank or when the Bank is determined by the Director to be in an unsafe or
unsound condition.  Any rights of the parties that have already vested, however,
shall not be affected by such action.


(f)           Any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to, and conditioned upon, their compliance with 12 U.S.C.
Section 1828(k) and FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.


[signature page to follow]

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.
 

 
FIRST SAVINGS FINANCIAL GROUP, INC.
     
/s/ Michael F. Ludden
 
Michael F. Ludden
 
Chairman of the Board of Directors
     
FIRST SAVINGS BANK, FSB
     
/s/ Michael F. Ludden
 
Michael F. Ludden
 
Chairman of the Board of Directors
     
/s/ Larry Myers
 
Larry Myers


 
14

--------------------------------------------------------------------------------

 
